    Case 2:12-cr-00087-WKW-CSC Document 892 Filed 05/12/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  ) CASE NO. 2:12-CR-87-WKW
                                          )           [WO]
ERIC ORLANDO REESE                        )
                                     ORDER

      Before the court are Defendant’s pro se motion for reduction of sentence

under the First Step Act of 2018 (Doc. # 860) and Defendant’s motion for

appointment of counsel (Doc. # 861). The motions are due to be denied.

      The First Step Act of 2018, which became law on December 21, 2018,

retroactively applies the Fair Sentencing Act of 2010’s reduced statutory penalties

for covered cocaine-base offenses. See First Step Act of 2018, Pub. L. No. 115-

391, § 404, 132 Stat. 5194 (2018); Fair Sentencing Act of 2010, Pub. L. No. 111-

220, 124 Stat. 2372 (2010). Section 404 of the First Step Act provides that the court

may “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

. . . were in effect at the time the covered offense was committed.” Pub. L. No. 115-

391 § 404(b); see also 18 U.S.C. § 3582(c)(1)(B). In particular, Defendant refers

to section 2 of the Fair Sentencing Act, which was designed to “alleviate the severe

sentencing disparity between crack and powder cocaine.” United States v. Peters,

843 F.3d 572, 575 (4th Cir. 2016).
    Case 2:12-cr-00087-WKW-CSC Document 892 Filed 05/12/20 Page 2 of 3




      Section 404 is the only provision of the First Step Act that applies

retroactively to defendants who have already been sentenced. Retroactive relief

under the Act is available to defendants sentenced for a “covered offense,” which

§ 404(a) defines as “a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . ,

that was committed before August 3, 2010.” First Step Act, § 404(a). Section 404

only amended the statutory penalties for crack-cocaine offenses. Id.; see also

United States v. Gravatt, 953 F.3d 258, 263–64 (4th Cir. 2020) (“[T]he Fair

Sentencing Act did not amend the penalties in 21 U.S.C. § 841(b)(1)(A)(ii) regarding

powder cocaine. Thus, an offense for possession with intent to distribute powder

cocaine is plainly not a covered offense under the [First Step] Act.”) (alterations

added); United States v. Sweat, No. 5:07-CR-073-JMH-2, 2019 WL 1676004, at *1

(E.D. Ky. Apr. 17, 2019) (“[T]he First Step Act retroactively applies the reduced

statutory penalties for cocaine base (‘crack’ cocaine) offenses in the FSA to ‘covered

offenses’ committed before August 3, 2010.”).

      Defendant’s prior sentence is not for a crack-cocaine offense.           A jury

convicted Defendant of conspiring to possess with intent to distribute or to distribute

at least 500 grams but less than 5 kilograms of cocaine hydrochloride, i.e., powder

cocaine. (Doc. # 528, at 14.) Defendant also was not held accountable for any

                                          2
     Case 2:12-cr-00087-WKW-CSC Document 892 Filed 05/12/20 Page 3 of 3




drug amounts involving crack cocaine. (Doc. # 636, at 4, 19.) For this reason,

Defendant’s claim for relief under the First Step Act fails because he was not

convicted and sentenced for a qualifying “covered offense.” 1                First Step Act,

§ 404(a). Hence, Defendant is not entitled to relief under the First Step Act.

       Accordingly, it is ORDERED that Defendant’s pro se motion for reduction of

sentence under the First Step Act of 2018 (Doc. # 860) is DENIED. It is further

ORDERED that Defendant’s motion for appointment of counsel (Doc. # 861) is

DENIED.

       DONE this 12th day of May, 2020.

                                                     /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




       1
         Additionally, it bears mentioning that Defendant was sentenced based upon application
of the 2012 edition of the Sentencing Guidelines, which incorporated the amendments of the Fair
Sentencing Act of 2010. (Doc. # 636, at 8, ¶ 26.)
                                                3
